—Judgment, Supreme Court, Bronx County (Robert Seewald, J.), rendered *418May 1, 1991, convicting defendant, after a jury trial, of two counts of robbery in the first degree, and sentencing him to concurrent terms of 3 Vs to 10 years, unanimously affirmed.
The People met their burden of establishing the voluntariness of defendant’s statement beyond a reasonable doubt (People v Rosa, 65 NY2d 380, 386). The suppression court properly found defendant’s assertions of physical abuse patently incredible (People v Prochilo, 41 NY2d 759, 761) and we discern no basis to disturb that determination.
The court properly denied defense counsel’s request for a missing witness charge. Counsel’s request was untimely and lacked sufficient specificity (People v Gonzalez, 68 NY2d 424, 427-428).
The court’s comprehensive instruction with respect to proper notetaking by the jury cured any possible prejudice that might have occurred as a result of the previous passing of notes among jurors during readback. Any prospective problem was cured by the court’s directive prohibiting further notetaking (People v Tucker, 77 NY2d 861; People v DiLuca, 85 AD2d 439, 445-446).
We have considered defendant’s remaining claims and find them to be without merit. Concur—Sullivan, J. P., Ellerin, Kupferman and Nardelli, JJ.